ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                                   April 28, 2011



The Honorable Joe Shannon, Jr.                               Opinion No. GA-0855
Tarrant County Criminal District Attorney
Tim Curry Criminal Justice Center                            Re: Whether Texas Health and Safety Code
401 West Belknap                                             section 773.008(2) authorizes a court of record,
Fort Worth, Texas 76196-0201                                 independently of any other source of authority, to
                                                             order emergency medical treatment of a local jail
                                                             detainee (RQ-0915-GA)

Dear Mr. Shannon:

        You inform us that Tarrant County is seeking an efficient but legal method for administering
appropriate medical treatment to local jail detainees who are uncooperative in taking necessary
medication. l You ask whether subsection 773.008(2) of the Texas Health and Safety Code
authorizes a court of record, independently of any other source of authority, to order emergency
medical treatment of a local jail detainee and, if so, what procedures should be followed to protect
the procedural and substantive rights of the detainee and other affected parties. Request Letter at 2.

         A statute is construed in the context of the entire statutory scheme in which it appears.
See Tex. Workers' Camp. Ins. Fund v. Del Indus., Inc., 35 S.W.3d 591, 593 (Tex. 2000). Chapter
773 of the Health and Safety Code codifies the Emergency Health Care Act (the "Act"), the stated
purpose of which "is to provide for the prompt and efficient transportation of sick and injured
patients, after necessary stabilization, and to encourage public access to that transportation in
each area of the state." TEx. HEALTH & SAFETY CODE ANN. § 773.002 (West 2010); see also id.
§ 773.001 (stating the Act's popular name). Section 773.008, entitled "Consent for Emergency
Care," provides that "[clonsent for emergency care of an individual is not required if' circumstances
exist as described in one of three subdivisions. Id. § 773.008. 2 Subsection 773.008(2), the subject
of your question, provides that "[clonsent for emergency care of an individual is not required if ..
. a court of record orders the treatment of an individual who is in an imminent emergency to prevent


          'See Letter from Honorable Joe Shannon, Jr., Tarrant County Criminal District Attorney, to Honorable Greg
Abbott, Attorney General of Texas at 1 (Aug. 25, 2010), http://www.oag.state.tx.us/opinlindex_rq.shtml ("Request
Letter").

         2While a statute's caption or title does not limit or expand a statute's meaning. it provides some indication of
the Legislature's intent. In re United Servs. Auto. Ass'n, 307 S.W.3d 299, 308-09 (Tex. 2010).
The Honorable Joe Shannon, Jr. - Page 2                    (GA-0855)




the individual's serious bodily injury orloss ofIife." Id. § 773.008(2). No other provision in the Act
mentions or refers to court-ordered treatment. See generally id. §§ 773.001-.205.

        Subsection (2) of section 773.008 provides only that consent is not required if a court of
record orders treatment under the circumstances described. Id. § 773.008(2). Subsection (2) does
not expressly purport to be the source of a court's authority to issue such an order. Nor does the
subsection or any other provision in the Act imply that the subsection, in and of itself, constitutes
a grant of authority. Notably absent from the Act is any guidance about which courts of record
would have jurisdiction to issue such an order, the nature of proceeding in which such an order might
be warranted, or the evidence and procedures necessary to support such an order.

        In other statutes, the Legislature has repeatedly demonstrated that when it wishes to authorize
a court to order medical treatment, it does so. expressly in statutes that include specific procedural
requirements. See, e.g., TEX. CODE CRIM. PROC. ANN. art. 46B.086 (West Supp. 201 0) (authorizing
the court in the county in which a criminal proceeding is pending to issue an order authorizing the
administration of medications to a defendant determined to be incompetent to stand trial); TEX. FAM.
CODE ANN. § 266.01O(d), (g) (West 2008) (provision authorizing court-ordered medical care for
child over the age of sixteen who has refused treatment); TEX. HEALTH & SAFETY CODE ANN.
§§ 462.061, .075 (West 2010) (proceedings for court-ordered treatment of chemical dependancy);
TEx. HEALTH & SAFETY CODE ANN. ch. 574 (West 2010) (provisions for court-ordered mental
health services); TEX. HUM. REs. CODE ANN. § 48.208 (West Supp. 2010) (authorizing court in
county in which elderly or disabled person resides to issue an emergency order for protective services
including medical care). It is unlikely that the Legislature intended subsection 773.008(2) to grant
courts of record the authority to order medical treatment, doing so only by implication and without
any guidance about its proper application. We therefore conclude that Health and Safety Code
subsection 773.008(2) neither expressly nor impliedly grants authority to courts of record, without
regard to any other source of authority, to order emergency medical treatment oflocaljail detainees.'
Having so concluded, we need not address your second question.



           'We conform our analysis to the precise question you ask about the scope of Health and Safety Code subsection
773.008(2) and do not address any other potential source of authority for a court to issue such an order. See TEx. GOV'T
CODE ANN. §§ 24.008 (providing that a "district court may hear and determine any cause that is cognizable by courts
of law or equity and may grant any relief that could be granted by either courts of law or equity"); 24.011 (authority of
district judge to "grant writs of mandamus, injunction, sequestration, attachment, garnishment, certiorari, and supersedeas
and all other writs necessary to the enforcement of the court's jurisdiction"); 26.050 (providing that, subject to certain
limitations, "a county court may hear and determine any cause in law or equity that a court of law or equity recognizes
and may grant any relief that may be granted by a court of law or equity"); 26.05 1(authority of county judge to "grant
writs ofmandamus, injunction, sequestration. attachment, garnishment, certiorari, and supersedeas and all other writs
necessary to the enforcement of the court's jurisdiction") (West 2004).

          Moreover, because we are able to answer your question from a construction of the language of section
773.008(2), we do not address the extensive constitutional issues you discuss in your request letter. See Request Letter
at 2-4; see also VanDevender v. Woods, 222 S.W.3d 430, 432 (Tex. 2007) (stating a principle of judicial restraint that
"when a case may be decided on a non-constitutional ground, we should rest our decision on that ground and not wade
into ancillary constitutional questions").
The Honorable Joe Shannon, Jr. - Page 3        (GA-0855)



                                      SUMMARY

                      Texas Health and Safety Code section 773.008(2) does not,
              in and of itself, grant authority to courts of record to order emergency
              medical treatment of local jail detainees.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee